The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 28, 2014

                                            No. 04-13-00872-CR

                                         Martin Ugalde CAMPOS,
                                                 Appellant

                                                      v.

                                        THE STATE OF TEXAS,
                                              Appellee

                     From the 25th Judicial District Court, Guadalupe County, Texas
                                      Trial Court No. 11-1776-CR
                                     William Old, Judge Presiding

                                               O R D E R
         The reporter’s record in this appeal was due January 13, 2014, but it was not filed. This court
notified Patricia Wagner by letter dated January 21, 2014, that she is the court reporter responsible for
timely filing the record and that the record had not been filed. Our notice required Wagner to file the
record by February 20, 2014, unless appellant had failed to pay the reporter’s fee and is not entitled to the
record without paying the fee, in which case Wagner was required to file a notice so advising the court no
later than February 10. We did not received the record or a timely response to our letter. However, on
February 26, Wagner filed a notification of late record, requesting an extension of time until March 14,
2014, to file the record.

        We grant the motion and order Patricia Wagner to file the record by March 14, 2014. Wagner
is advised that the court will not grant a further extension of time unless she (1) establishes there are
extraordinary circumstances that prevent her from timely filing the record, (2) advises the court in detail
of what progress has been made in preparing the record, and (3) provides the court reasonable assurance
the record will be completed and filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this
order on the trial court.

                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court